Title: Thomas Jefferson to Randolph Jefferson, 6 September 1811
From: Jefferson, Thomas
To: Jefferson, Randolph


          
                  Dear brother 
                   
                     Monticello 
                     Sep. 6. 11.
          
		   
		  
		  
		  
		  
		   
		  Our sis 
                     worthy sister Carr has at length yielded to the wasting complaint which has for two or three years been gaining upon her.
			 
		  
		  without any increase of pain, or any other than her gradual decay, she exi 
                  expired three days ago, and was yesterday deposited here by the side of the companion who had been taken from her 38. years before.
			 
		  
		  
		   
		  
		  
		  
		  she had the happiness, and it is a great one, of seeing all her children become worthy & respectable members of society & enjoying the esteem of all. 
		  
		  present my best respects to my sister and be assured of my constant affection.
          
            Th:
            Jefferson
        